MEMORANDUM **
Frank, Gabriela, John Frank, Patricia and Frank Edward Konarski (“the Konarskis”) appeal the district court’s grant of summary judgment in favor of various public housing officials1 in their civil rights action. The Konarskis alleged that their due process rights were violated when the defendants refused to initiate any new Section 8 housing contracts, or renew any existing Section 8 housing contracts, for apartments owned and leased to Section 8 tenants. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, see Oliver v. Keller, 289 F.3d 623, 626 (9th Cir.2002) and we affirm.
The Konarskis concede that they failed to “set forth specific facts showing that there is a genuine issue for trial,” in response to defendants’ motion for summary judgment. Accordingly, summary judgment was proper. See Fed.R.Civ.P. 56(e); see also Celotex Corp. v. Catrell, 477 U.S. 317, 322-27, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. The Appellees originally named in this case were Susan Gaffney, United States Housing & Urban Development (HUD) Inspector; Adolph Valfre, City of Tucson Housing Administrator; Sharon Atwell, Sr. Community HUD Builder; and James Keene, City of Tucson Manager. Gaffney and Atwell were later dismissed from the suit.